 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-cr-00006-RM

UNITED STATES OF AMERICA,

      Plaintiff,
v.

1.    EPSILON DATA MANAGEMENT, LLC,

      Defendant.



 JOINT NOTICE OF AGREEMENT AND MOTION FOR DEFERRAL OF PROSECUTION
______________________________________________________________________


      The United States of America, through undersigned counsel, and defendant

Epsilon Data Management, LLC (“Epsilon”), through its undersigned counsel, jointly

move the Court for entry of an order deferring for 30 months all proceedings in this

case, including arraignment, and excluding for 30 months the time within which any trial

must be commenced upon the charge contained in the Information filed against the

defendant. The parties make this request consistent with their negotiated Deferred

Prosecution Agreement (the “Agreement,” which is attached as Exhibit 1) and pursuant

to Title 18, United States Code, Section 3161(h)(2) of the Speedy Trial Act.

Contemporaneous with this motion, the United States has also filed for the Court’s

consideration a Notice of Related Case and Motion for Alternative Victim Notification.

                                   Legal Background

      A deferred prosecution agreement (DPA) is an agreement between the

government and a defendant, in which the defendant is criminally charged, accepts and


                                            1
 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 2 of 8




acknowledges responsibility for its actions, and agrees to undertake and complete

certain obligations imposed by the government, such as payment of monetary penalties,

remediation, compliance, and cooperation with the government’s ongoing investigation.

See, e.g., United States v. HSBC Bank USA, N.A., 863 F.3d 125, 129 (2d Cir. 2017). In

turn, the government agrees to recommend to the court that any prosecution of the

defendant on the filed criminal charge be deferred and eventually dismissed if the

defendant fully complies with its obligations. Id. If the government later determines that

the defendant has breached a DPA, the government may pursue prosecution. Id.

       The parties to a DPA typically recommend deferral of prosecution of a filed

Information through a joint motion to defer the prosecution for the duration of the

agreement. Several recent examples include motions filed in the following cases: Joint

Mot. for Ord. Deferring Further Proceedings and Excluding Time Pursuant to Speedy

Trial Act, ECF No. 24, United States v. Mizrahi-Tefahot Bank, LTD., et al., No. 2:19-cr-

150 (C.D. Cal. Mar. 19, 2019); Mot. for Deferral of Prosecution, ECF No. 4, United

States v. Tower Research Capital LLC, No. 4:19-cr-00819 (S.D. Tex. Nov. 6, 2019);

Joint Mot. for Deferral of Prosecution, ECF No. 5, United States v. Heritage Pharm. Inc.,

No. 2:19-cr-00316 (E.D. Pa. June 11, 2019); Joint Mot. for Approval of Deferred

Prosecution Agreement and Exclusion of Time Under the Speedy Trial Act, ECF No. 3,

United States v. Lumber Liquidators Holdings, Inc., No. 3:19-cr-00052 (E.D. Va. Mar.

12, 2019). Although variously captioned, these motions all request that the respective

courts extend the time for trial under the Speedy Trial Act and suspend all proceedings

until the relevant DPA term expires.




                                            2
 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 3 of 8




       As in the matters listed above, courts usually consider and rule on parties’

request to defer a prosecution consistent with a DPA before any plea is entered in the

case. This procedure follows from the nature of a DPA, where a defendant admits to

facts sufficient to convict on the criminal charge alleged in an Information but does not

face trial and conviction unless the DPA is terminated by the government and

prosecution on the criminal charge is pursued. Indeed, requiring a plea would place a

defendant in an untenable position—a not-guilty plea would be inconsistent with the

defendant’s admission of facts as part of the DPA, while a guilty plea would be

inconsistent with the bargain struck in the DPA to defer disposition of a criminal charge

pending the defendant’s compliance with the DPA’s terms.

       Although there are few published cases examining the federal judiciary’s role in

approving DPAs, appellate precedents agree that the courts’ specific role is to consider

whether the request for a Speedy Trial Act extension and deferral of proceedings is for

the purpose of allowing the defendant to exhibit good conduct. United States v. HSBC

Bank USA, N.A., 863 F.3d 125, 129 (2d Cir. 2017) (“Absent unusual circumstances not

present here, a district court's role vis-à-vis a DPA is limited to arraigning the defendant,

granting a speedy trial waiver if the DPA does not represent an improper attempt to

circumvent the speedy trial clock, and adjudicating motions or disputes as they arise.”);

United States v. Fokker Servs. B.V., 818 F.3d 733, 740-747 (D.C. Cir. 2016) (noting the

district court’s decision, which was reversed, was the “first time any federal court ha[d]

denied a joint request by the parties to exclude time pursuant to a DPA”).

       The Speedy Trial Act excludes any time where “prosecution is deferred by the

attorney for the Government pursuant to written agreement with the defendant, with the



                                              3
 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 4 of 8




approval of the court, for the purpose of allowing the defendant to demonstrate his good

conduct.” 18 U.S.C. 3161(h)(2). The statutory language ties the “approval of the court”

to the purpose of demonstrating good conduct. See Fokker Servs. B.V., 818 F.3d at

741. The court’s limited role in this context is consistent with the broad discretion

prosecutors have to determine whether and when to pursue criminal proceedings. 1 See

e.g., United States v. Batchelder, 442 U.S. 114, 124 (1979).

        A DPA requiring a defendant to cooperate, remediate, and implement

compliance measures meets the standard for a Speedy Trial Act time exclusion, see

HSBC Bank, 863 F.3d at 130; accord United States v. Clem, 422 F. Supp. 3d 1105,

1116 (N.D.W. Va. 2019), and a court may deny a request to exclude time only if it finds

the underlying DPA contains illegal or unethical provisions. See Fokker Servs. B.V.,

818 F.3d at 747 (citing United States v. Saena Tech Corp., 140 F. Supp. 3d 11, 30

(D.D.C. Oct. 21, 2015)); HSBC Bank, No. 12-CR-763, 2013 WL 3306161, at *7

(E.D.N.Y. July 1, 2013) (rev’d United States v. HSBC Bank USA, N.A., 863 F.3d 125 (2d

Cir. 2017)); see also Clem, 422 F. Supp. 3d at 1116. In conducting this analysis, “‘[t]he

presumption of regularity supports’ . . . prosecutorial decisions and, ‘in the absence of

clear evidence to the contrary, courts presume that [recommending prosecutors] have

properly discharged their official duties.’” United States v. Armstrong, 517 U.S. 456,

464 (1996) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14–15 (1926)).




1 As the Supreme Court has stated, “[s]uch factors as the strength of the case, the prosecution’s general

deterrence value, the Government's enforcement priorities, and the case’s relationship to the
Government’s overall enforcement plan are not readily susceptible to the kind of analysis the courts are
competent to undertake.” Wayte v. United States, 470 U.S. 598, 607 (1985).

                                                    4
 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 5 of 8




                                         Argument

       The Agreement, see Exhibit 1, entered into between the United States and

Epsilon on January 15, 2021, sets forth robust terms that will allow Epsilon to

demonstrate its good conduct over the 30-month term of the Agreement. The

Agreement was reached following a years-long investigation in which Epsilon offered

exceptional cooperation, and it contains both a meaningful admission of facts and

requirements that Epsilon continue to cooperate, remediate, and implement appropriate

compliance measures. As a result, the Agreement amply satisfies the requirements

sufficient to support the parties’ joint request to defer proceedings and exclude time

under the Speedy Trial Act for the duration of the Agreement’s term.

       In particular, the Agreement requires Epsilon to admit relevant facts and accept

responsibility through a statement of facts to which both Epsilon and the United States

have agreed. That statement of facts acknowledges the conduct giving rise to this

case. Exhibit 1 (Agreement), Attch. B. To date, one individual has been prosecuted in

relation to that conduct. See United States v. Kessler, No. 18-CR-435 (D. Colo.).

       The Agreement also notably requires Epsilon, inter alia, to implement a corporate

compliance program, report on its compliance to the government, cooperate with

ongoing government investigations, and pay victim compensation and penalties totaling

$150,000,000. Agreement ¶¶ 2, 5, 7, 20, 21. The victim compensation amount will be

administered by a third-party claim administrator, which will report directly to the United

States, and for which Epsilon will bear the costs of administration. Id. ¶ 14. Through

this arrangement—and based on significant information analysis performed by Epsilon

and the United States—many victims of mass-mailing fraud schemes to which Epsilon



                                             5
 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 6 of 8




sold data should receive compensation. Because many of those victims are of

advanced age, the timely provision of compensation under the arrangement is

especially significant.

         In consideration of Epsilon’s commitments under the Agreement, the United

States agrees to defer prosecution for 30 months and to dismiss the criminal charge

with prejudice at the end of the term, assuming Epsilon has not breached the

Agreement. Id. ¶ 3. The United States retains sole discretion to determine whether

Epsilon has breached the Agreement, including whether to prosecute or to impose

stipulated damages of $10,000 per day for compliance implementation failures. Id. ¶¶

24-28. Collectively, these and other terms of the Agreement will allow for Epsilon to

demonstrate its good conduct over the term of the Agreement, with significant

consequences for a failure to do so.

         Wherefore, for the reasons stated herein, the parties jointly request that the

Court:

   (1) Order that 30 months from the date of this Motion be excluded from the Speedy

         Trial Act to allow the defendant the opportunity to fulfill its obligations under the

         Agreement;

   (2) Stay all proceedings and deadlines for 30 months from the date of this Motion;

         and

   (3) Order that the parties file a status report no later than 30 days prior to the

         conclusion of the Agreement, along with any additional reports requested by the

         Court.




                                                6
 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 7 of 8




      The parties further note they are not seeking a hearing on this matter but are

available at the Court’s convenience should the Court determine that a hearing is

necessary.


      Respectfully submitted this 19th day of January, 2021.



 EPSILON DATA MANAGEMENT, LLC               JASON R. DUNN
                                            United States Attorney
 By: __/s/ Shawn Cleveland__________
 Shawn Cleveland, Esq.                      By: __/s/ Hetal J. Doshi_________
 BakerHostetler                             Hetal J. Doshi
 2850 North Harwood Street | Suite 1100     Assistant United States Attorney
 Dallas, TX 75201-1735                      United States Attorney’s Office
 (214) 210-1210                             1801 California Street, Suite 1600
 scleveland@bakerlaw.com                    Denver, Colorado 80202
                                            (303) 454-0103 (Doshi)
                                            Hetal.Doshi@usdoj.gov
                                            Attorney for the United States

                                            GUSTAV W. EYLER
                                            Director
                                            Consumer Protection Branch
                                            U.S. Department of Justice

                                            By: _/s/_Alistair Reader________
                                            Alistair F. A. Reader
                                            Ehren Reynolds
                                            Trial Attorneys
                                            Consumer Protection Branch
                                            U.S. Department of Justice
                                            450 5th Street, NW, Suite 6400
                                            Washington, DC 20530
                                            (202) 353-9930 (Reader)
                                            (202) 598-8339 (Reynolds)
                                            Alistair.F.Reader@usdoj.gov
                                            Ehren.Reynolds@usdoj.gov
                                            Attorneys for the United States




                                           7
 Case 1:21-cr-00006-RM Document 2 Filed 01/19/21 USDC Colorado Page 8 of 8




                              CERTIFICATE OF SERVICE


I hereby certify that on January 19, 2021, I filed the foregoing JOINT NOTICE OF
AGREEMENT AND MOTION FOR DEFERRAL OF PROSECUTION with the Clerk of
the Court through CM/ECF, which will send notification of such filing to all counsel of
record.


                                         /s/ Hetal J. Doshi
                                         HETAL J. DOSHI
                                         Assistant United States Attorney




                                            8
